Title: Robert Scot’s Invoice for Executing an Indian Medal, with Jefferson’s Memoranda, [13–21 October 1780]
From: Scot, Robert,Jefferson, Thomas,Auditors
To: 



[Richmond, 13–21 October 1780]

His Excellency Thomas Jefferson Esqr to Rot. Scot Dr.


 1780




Oct 13
To Engraving and making a Medalion mould in Brass



 and casting paterns
£3150. 0.0



To Pewter for paterns
15. 0.0



 To Cash payed on Acct Express as pr. receipt
41.14.0




£3206.14.0



37 Silver dollars estimated @ 140 for 1.




  To 37 Silver Dollars
 1554.   




£4760.14.0


 In Council Oct. 21. 1781
The within service was performed on requisition from the Executive.
Th: Jefferson
The within Account of £3206.14 was presented to the Auditors the 21st of October 1780 a warrant for which together with the value of 37 silver dollars will be issued when the Treasurer is in a Situation to discharge it.
Auditors
In Council. Oct. 21. 1780
The Auditors alone have a right to say what Mr. Scott deserves  to receive. The Executive think his account not unreasonable. The workmanship was extraordinary good.

Th: Jefferson

